 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN DICKERSON,                                   No. 1:19-cv-00633-SKO (HC)
12                        Petitioner,                    ORDER DIRECTING CLERK OF COURT
                                                         TO ASSIGN DISTRICT JUDGE TO CASE
13            v.
                                                         FINDINGS AND RECOMMENDATION
14    DONNY YOUNGBLOOD, et al.,                          TO DISMISS PREMATURE PETITION
15                        Respondents.                   [THIRTY DAY OBJECTION DEADLINE]
16

17          Petitioner Brian Dickerson is a state detainee proceeding pro se with a petition for writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. The Court has conducted a preliminary review of

19   the petition and finds it to be prematurely filed. Therefore, the Court will recommend the petition

20   be DISMISSED WITHOUT PREJUDICE.

21                                              DISCUSSION

22   A.     Preliminary Review of Petition

23          Rule 4 of the Rules Governing Section 2254 Cases allows a district court to dismiss a

24   petition if it “plainly appears from the petition and any attached exhibits that the petitioner is not

25   entitled to relief in the district court . . . .” Rule 4 of the Rules Governing Section 2254 Cases.

26   The Advisory Committee Notes to Rule 8 indicate that the court may dismiss a petition for writ of

27   habeas corpus, either on its own motion under Rule 4, pursuant to the respondent’s motion to

28   dismiss, or after an answer to the petition has been filed. Herbst v. Cook, 260 F.3d 1039 (9th
                                                         1
 1   Cir.2001).

 2   B.      Procedural Background

 3           Petitioner is currently housed at Kern County Jail in Bakersfield, California. He states he

 4   was taken into custody on February 15, 2019, and he is awaiting trial which was set for May 6,

 5   2019. (Doc. 1 at 2.)

 6           On May 13, 2019, Petitioner filed the instant petition for writ of habeas corpus. He claims

 7   he has been subjected to an unreasonable search and seizure in violation of the Fourth

 8   Amendment. (Doc. 1 at 3.)

 9   C.      Younger Abstention

10           Under principles of comity and federalism, a federal court should not interfere with

11   ongoing state criminal proceedings by granting injunctive or declaratory relief except under

12   special circumstances. Younger v. Harris, 401 U.S. 37, 43-54 (1971). Younger abstention is

13   required when: (1) state proceedings, judicial in nature, are pending; (2) the state proceedings

14   involve important state interests; and (3) the state proceedings afford adequate opportunity to

15   raise the constitutional issue. Middlesex County Ethics Comm. V. Garden State Bar Ass’n, 457

16   U.S. 423, 432 (1982); Dubinka v. Judges of the Superior Court, 23 F.3d 218, 223 (9th Cir. 1994).

17   The rationale of Younger applies throughout the appellate proceedings, requiring that state

18   appellate review of a state court judgment be exhausted before federal court intervention is

19   permitted. Dubinka, 23 F.3d at 223 (even if criminal trials were completed at time of abstention

20   decision, state court proceedings still considered pending).
21           The law of habeas corpus also provides guidance on when a district court should abstain

22   from review of a claim. In order to be granted federal habeas corpus relief, the petition must have

23   exhausted his available state remedies. 28 U.S.C. § 2254(b). The rule of exhaustion is based on

24   comity to the state court and gives the state court the initial opportunity to correct the state's

25   alleged constitutional deprivations. Coleman v. Thompson, 501 U.S. 722, 731 (1991). The

26   exhaustion requirement can be satisfied by providing the highest state court with a full and fair
27   opportunity to consider each claim before presenting it to the federal court. Picard v. Connor, 404

28   U.S. 270, 276 (1971)
                                                         2
 1            In the instant case, state proceedings are ongoing. Petitioner is awaiting trial on state

 2   charges. California has an important interest in passing upon and correcting violations of a

 3   defendant’s rights. Roberts v. Dicarlo, 296 F.Supp.2d 1182, 1185 (C.D. Cal. 2002) (citing

 4   Koerner v. Grigas, 328 F.3d 1039, 1046 (9th Cir. 2003). The state courts are adequate forums for

 5   Petitioner to seek relief for his claims and he has not availed himself of those avenues for relief.

 6   Roberts, 296 F.Supp.2d at 1185. Therefore, the Court recommends abstaining from interfering in

 7   state proceedings pursuant to Younger. The petition should be dismissed without prejudice.

 8                                          RECOMMENDATION

 9            Accordingly, the Court HEREBY RECOMMENDS that the petition be DISMISSED

10   WITHOUT PREJUDICE as premature.

11            This Findings and Recommendation is submitted to the United States District Court Judge

12   assigned to this case, pursuant to the provisions of 28 U.S.C. section 636 (b)(1)(B) and Rule 304

13   of the Local Rules of Practice for the United States District Court, Eastern District of California.

14   Within thirty days after being served with a copy, Petitioner may file written objections with the

15   Court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

16   Recommendation.” The Court will then review the Magistrate Judge’s ruling pursuant to 28

17   U.S.C. § 636 (b)(1)(C). Failure to file objections within the specified time may waive the right to

18   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

19
     IT IS SO ORDERED.
20
21   Dated:     May 14, 2019                                         /s/   Sheila K. Oberto               .
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                          3
